tcmemo_2010_4 united_states tax_court peter d and karen m cavaretta petitioners v commissioner of internal revenue respondent docket no filed date jeffrey a human for petitioners kevin m murphy for respondent memorandum opinion holmes judge while working for her husband’s dentistry practice karen cavaretta billed insurance_companies for work he hadn’t done after she pled guilty to fraud charges he repaid the money and deducted the repayments as business_expenses the commissioner agrees that the repayments are deductible but argues that they were restitution not business_expenses he also says the cavarettas were negligent in taking a contrary view background peter cavaretta opened his dental practice in and ever since his wife karen has kept the books and handled the billing the practice served clients of several insurance_companies including group health inc ghi peter treated ghi patients at agreed rates and then billed ghi which would send him a check if he overbilled ghi the contract required him to repay the difference if the practice didn’t pay ghi could simply deduct the amount owed from future reimbursement checks in karen cavaretta began billing ghi for planing and scaling a procedure that peter never performed she continued submitting these false claims until date when a postal inspector put a stop to it he also extracted a statement from karen admitting to the false claims both parties agree that peter was unaware of his wife’s enterprise they also agree that the commissioner makes much of the fact that the only ghi contract in the trial record is one from date toward the end of karen’s improper billing scheme peter credibly testified that he had to sign an agreement with ghi before he began seeing its clients and that most insurance_company agreements included similar obligations to refund overpayments he also credibly testified that he had earlier contracts with ghi and we specifically find that he had a contract with ghi during the years in question and that it required him to repay overcharges the overcharges went into the practice’s books as revenue--which the cavarettas duly reported to their accountant who included it on their tax returns once ghi learned of the false claims it started asking for repayment ghi sent a letter in date to dr cavaretta with the subject line peter cavaretta dds the name of the practice the letter demanded repayment of more than dollar_figure million a later letter addressed to karen’s defense lawyer but with the same subject line increased the demand to over dollar_figure million but ghi then backed down from what may have been its own inflated estimates of the damage it had suffered and finally agreed that karen had submitted dollar_figure in false claims that needed to be repaid karen pled guilty to one count of health-care fraud in date united_states district judge elfvin sentenced her to months in prison with two years of supervised release afterward he ordered a dollar_figure assessment as required under the federal sentencing guidelines but ordered no fine or restitution judge elfvin attached to the sentencing judgment a letter from karen’s attorney saying that she would pay ghi dollar_figure to settle all civil claims against the cavarettas and specifically those claims arising from matters dealt with in the criminal action brought in the western district of new york the letter provided that the first payment of dollar_figure would be paid through karen’s lawyer and the rest would go directly to ghi in return ghi wrote a letter supporting a home-confinement sentence in date karen’s lawyer sent a cashier’s check for dollar_figure to ghi he included a letter reading due to the unusual fashion by which ms cavaretta was sentenced i was instructed by the probation officer to transmit this directly to ghi the commissioner and the cavarettas stipulated that peter made the payment as well as payments of dollar_figure in and dollar_figure in peter deducted these payments as business_expenses of the dentistry practice on his schedule c these deduction sec_2 although the commissioner stipulated that peter made the payments he continued to jaw on this point he claims that the lawyer’s sending the check when combined with the lack of evidence that the cavarettas kept separate checking accounts must mean that peter was merely transmitting payments owed by karen but the commissioner signed the stipulation saying dr peter d cavaretta made payments to ghi and tax_court rules are clear that a stipulation shall be treated to the extent of its terms as a conclusive admission and says those admissions will be binding rule e we may allow changes when justice requires id but the commissioner has not asked for a change and we also find that the weight of the evidence presented is not contrary to the stipulation even if the payments were made from a joint bank account it would not change our holding for reasons explained later unless otherwise indicated all rule references are to the tax court’s rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue according to schedule c of the tax_return the payment continued generated net operating losses carried back to and for which the cavarettas got tentative refunds sec_6411 but the commissioner changed his mind after auditing the cavarettas’ returns and sent them a notice_of_deficiency for all three years the parties ask us to decide if peter’s payments were deductible as loss_carrybacks and if not whether the deficiencies resulting from their disallowance should be subject_to accuracy-related_penalties at the time they filed their petition the cavarettas lived in western new york discussion we have jurisdiction to hear this case because sec_6213 lets the commissioner rescind a tentative refund by among other means a notice_of_deficiency which allows a taxpayer to petition_tax_court or a math-error notice which does not see ron lykins inc v commissioner t c the commissioner chose to send the cavarettas a notice_of_deficiency we can reevaluate the cavarettas’ treatment of the payments in even though the notice_of_deficiency doesn’t cover those years because sec_6214 gives us jurisdiction to review other years or periods as may be continued was only dollar_figure and the additional dollar_figure was for uncontested business_expenses including telephone dues and subscriptions and outside services the discrepancy has no effect on the amount of the carryback necessary correctly to redetermine the amount of such deficiency this case is unusual in that both parties agree that the payments were deductible the cavarettas say the payments were deductible under sec_162 as a business_expense or under sec_165 as a loss incurred_in_a_trade_or_business or under sec_1341 as a payment made under a claim of right the commissioner argues instead that the cavarettas can deduct them only under sec_165 as losses_incurred in a transaction ie fraud entered into for profit lurking behind this dispute is the general_rule that a taxpayer usually can’t have negative income--if he suffers a very large loss in one year he may be limited to reporting zero income but sec_172 allows taxpayers to sometimes claim a net-operating-loss nol_carryback taxpayers with a big nol in one year may be able to report zero income in that year and use the remaining loss to offset other years’ income possibly even getting refunds of taxes already paid but not all losses can be carried back sec_172 says that most nonbusiness deductions like those under sec_165 can be used only to reduce income that isn’t from a trade_or_business and only in the year incurred--they cannot be carried back sec_172 d so our job is to decide whether the cavarettas’ payments were business or nonbusiness expenses the parties frame the question as asking whether the payments were meant to settle ghi’s potential contract claim against peter or to comply with the criminal plea agreement with karen the commissioner very much wants us to find that the pay- ments were karen’s that they were restitution and that she made them as part of her plea deal we do agree and find as a matter of fact that the payments were restitution most of the documents in the record refer to the payments as restitution in- cluding the settlement agreement between ghi and the cavarettas the letter from karen’s defense attorney to ghi attached to judge elfvin’s sentencing judgment and the sentencing judgment itself which refers to the letter as the civil restitution agreement the commissioner thinks that’s enough to win he argues that 905_f2d_667 2d cir revg 93_tc_108 makes payments labeled restitution never deductible under sec_162 and only sometimes deductible under sec_165 we think this is too blunt a reading of stephens and that labeling a payment restitution does not make it automatically ineligible for deduction as a business_expense consider 432_fsupp_148 e d wis in which the taxpayer was convicted of theft by a contractor and ordered to pay dollar_figure in restitution the court found that the restitution was not a fine or penalty made continued the salient facts in stephens are simple stephens had criminally defrauded raytheon and part of his sentence was suspended on condition that he pay dollar_figure million in restitution he had also been sued by raytheon and settled in part by agreeing that raytheon could empty his bermuda bank account holding dollar_figure to partially satisfy the restitution order stephens then tried to deduct that payment when stephens was in our court we asked whether that pay- ment--sort of a cost of stealing from stephens’s perspective--was deductible under either sec_162 or sec_165 we first noted that restitution such as is involved herein wasn’t an ordinary and necessary business_expense and could be deducted only under sec_165 if at all stephens t c pincite citing 69_tc_990 we then held for public-policy reasons that the payment was not even deductible as a loss resulting from a transaction entered into for profit under sec_165 id the second circuit reversed but it didn’t hold that all restitution is automatically deductible or nondeductible it carefully distinguished punitive from compensatory restitution even in criminal cases and reasoned that stephens’ restitution continued nondeductible by sec_162 because it was an amount due and owing and there was no public policy against allowing the deduction id pincite payment had both law-enforcement punitive and compensatory purposes but that it was primarily a remedial measure to compensate another party stephens f 2d pincite the court held that it was more compensatory than punitive because the sentencing judge had stressed ‘that raytheon must get its money back ’ and added the suspended jail sentence to ensure that stephens paid id pincite the court held it important that the sentence included jail time a fine and restitution so that the restitution was compensatory while the jail time and fine were punitive id pincite it distinguished 756_f2d_44 6th cir in which a taxpayer tried to deduct payments made to satisfy a restitution order that had previously been a fine stephens f 2d pincite it therefore held that it would not be against public policy to allow deductions for this type of restitution id it also touched--albeit lightly--on the issue of whether restitution payments could be business_expenses under sec_162 on the facts in stephens this might have been dicta because stephens and the commissioner agreed that the deductibility of the restitution was governed by sec_165 id pincite the second circuit nevertheless quoted with approval the part of our opinion where we held that a restitution payment such as is involved herein is not an ‘ordinary and necessary’ business_expense as required by sec_162 but rather gives rise to a loss in a ‘transaction entered into for profit’ under sec_165 id the commissioner urges us to elide the phrase such as is involved herein and read stephens as a general bar on deduction of restitution payments as business_expenses we decline to do so the restitution in stephens and mannette was for criminal_fraud or embezzlement without any connection to a separate business where the taxpayer seeking the deduction was also the wrongdoer in mannette the taxpayer tried to convince the court that embezzlement was an integral part of an alleged securities business mannette t c pincite this is hardly the case here in this case the cavarettas are very much disagreeing with the commissioner about whether the restitution payments are deductible under sec_162 on the assumption that some restitution payments are nondeductible under that section we first ask whether the restitution here was punitive if it was the deduction may be barred if it wasn’t then we will need to ask whether it is an otherwise ordinary_and_necessary_expense of we held in 88_tc_1384 affd 850_f2d_611 9th cir that the exclusion from deductibility of fines and penalties under sec_162 sometimes bars restitution paid to private parties the second circuit questioned this in stephens f 2d pincite but we haven’t revisited waldman and need not do so here--we’ll just assume that punitive restitution is nondeductible under sec_162 peter’s dentistry business but we do agree at the outset with the cavarettas’ claim that stephens doesn’t say all restitution is nondeductible on the question of whether the restitution here is punitive stephens is controlling its logic makes the cavarettas’ case for deductibility even stronger than stephens’s because it isn’t at all clear that the restitution here was part of karen’s criminal sentence judge elfvin’s only specific mention of restitution was on the page titled special conditions of supervision where he noted the defendant shall comply with the civil restitution agreement emphasis added in the criminal sentencing paperwork judge elfvin noted a none in the line marked total amount of restitution and on the page entitled criminal monetary penalties the restitution column contains a zero but even if we swallowed the commissioner’s argument and assumed judge elfvin had somehow bollixed the distinction between criminal and civil restitution the cavarettas’ obligation to pay restitution was in addition to the sentencing of karen to prison and supervised release stephens says this fact weighs in favor of finding that the restitution--even if part of a criminal sentence--was compensatory not punitive the amount of the restitution also suggests that it was meant to make ghi whole and not meant to punish--the payments totaled dollar_figure on a claim worth dollar_figure but the claim had accrued over six years and would have given rise to at least dollar_figure in interest meaning that the amount of the payments closely approximates or even underestimates what ghi was owed so we have little trouble concluding that the payments are noncriminal compensatory restitution but are they business_expenses deductible under sec_162 on this question the commissioner pokes around for another argument and contends that the payments can’t be business_expenses because they were expenses of committing fraud and dr cavaretta’s business is dentistry not fraud the cavarettas brush this argument aside they first contend that the payments were ordinary and necessary for peter as a dentist the cavarettas are clearly right that the payments settled a contract claim and payments in settlement of a contract claim usually qualify as ordinary and necessary business_expenses under sec_162 37_tc_845 this is true even when no litigation has commenced as long as the business felt the claim had some possibility of success made the payments to avoid the damages or liability and had an objectively reasonable belief that the expense was necessary see id pincite peter credibly testified that he would have lost his business if he had not settled the matter with ghi we also believed him when he said that the installment_agreement he worked out with ghi was less onerous than a potential court-ordered lump-sum payment we therefore find that the payments were ordinary and necessary to his business this was not an ordinary contract claim of course but one that arose specifically because of karen’s wrongdoing and even if we ignored peter’s contractual obligation to repay ghi we would again agree with the cavarettas that the payments were deductible--businesses can sometimes deduct payments made to satisfy claims against a third party see eg 48_tc_679 lohrke and similiar cases are usually about expenses that originated with another person and would have been deductible by that person if payment had been made by him id pincite citing nine other cases and karen could not have deducted these as business_expenses herself because as the commissioner is right to emphasize taxpayers who procure illegal income can’t claim they were in the trade_or_business of fraud or embezzlement and karen doesn’t have another business to attribute the payments to see mannette t c pincite embezzlers generally have been prohibited from carrying back losses arising from repayments of embezzled funds from peter’s perspective though the situation is a lot like the one that we saw in musgrave v commissioner tcmemo_1997_19 where a business repaid a client after one of its employees had embezzled money from him we held that the repayment was an ordinary_and_necessary_expense of the business we stressed that deductibility depends on the relation of the payment to the business claiming the deduction in other words don’t look at the situation from the perspective of the embezzling employee but from that of the business actually claiming the deduction and see if there is a reasonable business_purpose for repayment the commissioner tries to distinguish musgrave as arising only from a civil liability not criminal restitution but as we’ve already explained that only helps the cavarettas because judge elfvin ordered no criminal restitution --he just required the cavarettas to abide by the civil restitution agreement they had negotiated privately with ghi the commissioner next suggests that the payments aren’t deductible because they were karen’s alone we however find that both cavarettas were obliged to make them the first letters from ghi demanding refunds were addressed to peter at his place of business even though karen had by then admitted to the scheme the letter attached to the sentencing judgment stated that the payments were to settle all civil claims against the cavarettas emphasis added and when ghi issued its final release of claims it released karen cavaretta and dr peter cavaretta jointly and severally peter credibly testified that he viewed the term restitution to mean paying back money that was overpaid to me a potentially more important difference between musgrave and the cavarettas’ case however is that the business taxpayer in musgrave was not filing a joint_return with the misbehaving employee this strikes a nerve with the commissioner who bristles at seeming to give karen a tax_benefit and we agree with him that karen could probably not get carryback-generating deductions if she were filing by herself but the supreme court has said the deductions to which either spouse would be entitled would be taken in the case of a joint_return from the aggregate gross_income 311_us_189 we have interpreted this to mean that one spouse may take a deduction on the joint_return even if the other spouse would be prohibited from taking the same deduction 16_tc_662 loss on sale to wife’s grandson deductible by husband despite prohibition on recognition of losses to family members because husband not himself related to grandson affd 194_f2d_289 2d cir so even though karen could not deduct the payments as business_expenses on the cavarettas’ joint_return we hold that peter is not similarly barred and the cavarettas were right to combine their deductions to calculate their nol sec_1_172-3 income_tax regs in the case of a husband and wife the joint net the statute covering joint returns at issue in these cases has been repealed and joint returns are now covered in sec_6013 operating loss for any taxable_year for which a joint_return is filed is to be computed on the basis of the combined income and deductions of both spouses the commissioner’s final salvo is that the cavarettas would somehow get a double deduction if we allowed a carryback it is true that the cavarettas offset business_expenses against illegal income in those years but sec_172 and sec_6411 governing nol carrybacks are unconcerned with the source_of_income in the year of the carryback that leaves only the penalty that the commissioner asserts for the cavarettas’ alleged negligence while this obviously disappears with the part of the deficiencies that we hold does not exist we do specifically find that even if we’re wrong on the substantive issue of characterizing the payments as deductible business_expenses the facts of this case are so unusual and their legal treatment so uncertain that we would not find the cavarettas to be negligent for taking the position they did the commissioner is however asserting the negligence_penalty against more than the payments we’ve just discussed he also rejected some schedule c and e deductions for and we don’t need to analyze the cavarettas’ other arguments that these payments might be deductible under sec_1341 the claim-of-right deduction or that any deduction not prohibited under sec_162 should be allowed under sec_165 unrelated to those payments which also affect the amount of the nol available for a carryback the cavarettas don’t contest these adjustments worth dollar_figure they also presented no evidence or argument that these smaller disallowed deductions shouldn’t be subjected to the accuracy-related_penalty we therefore sustain the commissioner’s determination of a penalty on any deficiency owed due to their disallowance decision will be entered under rule we point out for the parties’ rule_155_computations and so we don’t end up back here to redetermine interest in a sec_7481 proceeding that the commissioner calculated interest on the deficiencies starting when the original returns were due eg in date for the return rather than in the years the returns claiming carrybacks were filed sec_6601 says a carryback will not affect the computation of interest for any period before the net_operating_loss arises and sec_301_6601-1 proced admin regs provides when a carryback gives rise to an overpayment interest runs from the last day of the year in which the loss arose the parties may wish to consider whether interest should be calculated from the last day of each year in which peter made a payment
